J-S41043-19


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,              :     IN THE SUPERIOR COURT OF
                                           :           PENNSYLVANIA
                  Appellee                 :
                                           :
                    v.                     :
                                           :
JODY GORDON,                               :
                                           :
                  Appellant                :     No. 1427 MDA 2018

            Appeal from the PCRA Order Entered August 6, 2018
               in the Court of Common Pleas of York County
            Criminal Division at No(s): CP-67-CR-0005473-2013

COMMONWEALTH OF PENNSYLVANIA,              :     IN THE SUPERIOR COURT OF
                                           :           PENNSYLVANIA
                  Appellee                 :
                                           :
                    v.                     :
                                           :
JODY GORDON,                               :
                                           :
                  Appellant                :     No. 1429 MDA 2018

            Appeal from the PCRA Order Entered August 6, 2018
               in the Court of Common Pleas of York County
            Criminal Division at No(s): CP-67-CR-0001636-2012

BEFORE:     LAZARUS, J., MURRAY, J. and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.:                FILED NOVEMBER 20, 2020

      Jody Gordon (Appellant) appeals from the August 6, 2018 order,

dismissing in part his petition filed pursuant to the Post Conviction Relief Act

(PCRA), 42 Pa.C.S. §§ 9541-9546. Upon review, we affirm.

      We set forth the relevant factual and procedural history. After

Appellant was observed engaging in drug-related transactions on four


*Retired Senior Judge assigned to the Superior Court.
J-S41043-19


separate occasions with two different confidential informants (CIs), Trooper

Shawn Wolfe of the Pennsylvania State Police obtained a search warrant for

Appellant’s residence. As police prepared to execute the search warrant,

Appellant was seen entering his residence. A few minutes later, Appellant

exited the residence and got into the driver’s seat of the same silver

Mitsubishi that had been seen at all four drug transactions. Police blocked

the vehicle. Appellant attempted to flee on foot, but was apprehended by

Trooper Wolfe.

     After being taken into custody, Appellant was searched, and Trooper

Wolfe recovered, inter alia, marijuana and crack cocaine. During a

subsequent search of the vehicle, police recovered a Taurus 9mm handgun

under the driver’s seat. In addition, police executed the search warrant upon

Appellant’s residence, where they found drugs, drug paraphernalia, and

other indicia of drug-related activity. Appellant’s wife and co-defendant,

Etienne Gordon (Gordon), was present when the police entered the

residence to perform the search. According to Gordon, the police did not

comply with the “knock and announce rule” prior to entering the residence.1




1  Briefly, the knock and announce rule, codified at Pa.R.Crim.P. 207,
“requires that police officers announce their identity, purpose and authority
and then wait a reasonable amount of time for the occupants to respond
prior to entering any private premises.” Commonwealth v. Frederick, 124
A.3d 748, 754 (Pa. Super. 2015) (citation and footnote omitted).



                                    -2-
J-S41043-19


      The Commonwealth charged Appellant at criminal information CP-67-

CR-0001636-2012 (Drug Case)2 with numerous crimes, including drug-

related and firearms-related charges, based upon the aforementioned

incidents. On June 11, 2012, Appellant filed a pretrial motion to suppress the

evidence obtained from Appellant’s person and a petition for a writ of habeas

corpus to dismiss the charges based on a violation of Pa.R.Crim.P. 544.3 The

trial court held a hearing on the motions on July 23, 2012. As this Court

explained during Appellant’s direct appeal,

      [w]hen the merits of the motion [to dismiss] were argued, the
      Commonwealth represented that Trooper Wolfe would testify
      that he was authorized to refile the charges. The Commonwealth
      admitted to a technical violation of Rule 544(A), but disputed
      that dismissal of the case was the proper remedy. The
      Commonwealth suggested that, rather than remanding the
      matter to the magisterial district judge, the trial court could
      conduct the preliminary hearing. Although Appellant reasserted
      his argument that Rule 544 had been violated and the
      appropriate remedy was a remand, he agreed with the
      Commonwealth that the trial court could proceed with the

2A magisterial district judge dismissed the charges at a preliminary hearing
and Trooper Wolfe later refiled them.
3 Appellant claimed a violation of Rule 544 because the police refiled charges
without prior written approval from the district attorney’s office. “The rule
states that, ‘when charges are dismissed or withdrawn at, or prior to a
preliminary hearing, the attorney for the Commonwealth may reinstitute the
charges by approving, in writing, the refiling of a complaint with the issuing
authority who dismissed or permitted the withdrawal of the charges.’”
Commonwealth v. Bowman, 840 A.2d 311, 315 (Pa. Super. 2003)
(quoting Pa.R.Crim.P. 544(a)). However, the comment to Rule 544 “makes it
clear that the approval to reinstitute charges by the attorney for the
Commonwealth is only required when no attorney for the Commonwealth
was present at the preliminary hearing.” Id. at 316-17 (footnote omitted).



                                    -3-
J-S41043-19


      preliminary hearing at that time. The trial court then denied the
      motion for dismissal, consolidated the habeas corpus motion
      with the motion to suppress, and proceeded with the hearing.

      Trooper Wolfe was the sole witness presented by the
      Commonwealth at the hearing. The officer testified to his
      participation in the four controlled-buy transactions involving
      Appellant and to the facts surrounding Appellant’s arrest and
      search. He also detailed the circumstances surrounding the
      execution of the search warrant of [the residence]. At the
      conclusion of the testimony, Appellant’s counsel issued the
      following statement: “Your Honor, taking this as a [habeas
      corpus], I believe from what was presented, there would be
      enough to satisfy the burden to have us go forward.” N.T.[,
      7/23/2012], at 41. When the trial court questioned whether
      counsel was acknowledging the relatively low threshold of
      evidence required to proceed with the criminal case, counsel
      replied: “I’m not going to insult your intelligence and say there is
      no evidence.” Id. at 42. Citing counsel’s concession that
      sufficient evidence supported a prima facie case against
      Appellant, the trial court dismissed the motion for habeas
      corpus.

Commonwealth v. Gordon, 116 A.3d 679 (Pa. Super. 2014) (unpublished

memorandum at 13-14) (some citations omitted). The trial court also denied

the motion to suppress.

      On July 5, 2013, Appellant moved to sever the firearms-related

charges from the Drug Case. On July 8, 2013, that motion was granted, and

the same day, the Commonwealth filed a new criminal information at CP-67-

CR-0005473-2013 (Firearm Case), charging Appellant with receiving stolen

property and unlawful possession of a firearm.

      The Drug Case was tried before a jury, and Appellant was found guilty

of four counts of delivery of cocaine, one count of possession of cocaine with



                                     -4-
J-S41043-19


intent to deliver (PWID), and two counts of criminal conspiracy. On

November 1, 2013, Appellant was sentenced to an aggregate term of 5 to 10

years of incarceration.

      A separate jury found Appellant guilty as charged in the Firearm Case.

On July 27, 2014, Appellant was sentenced in that case to an aggregate

term of 5 to 10 years of incarceration, to be served consecutive to the period

of incarceration imposed at the Drug Case.4

      On December 4, 2014, a panel of this Court affirmed Appellant’s

judgment of sentence in the Drug Case. Gordon, 116 A.3d 679 (unpublished

memorandum) (reviewing challenges to weight of the evidence and denials

of motion to suppress and petition for writ of habeas corpus). On August 21,

2015, a panel of this Court affirmed Appellant’s judgment of sentence in the

Firearm Case. Commonwealth v. Gordon, 131 A.3d 99 (Pa. Super. 2015)

(unpublished memorandum) (reviewing challenges to the sufficiency and

weight of the evidence). Appellant did not file a petition for allowance of

appeal to our Supreme Court in either case.




4  Appellant had an additional case docketed at CP-67-CR-0003491-2013
(Third Case). In that case, Appellant pleaded guilty to PWID and persons not
to possess a firearm, in exchange for the remaining charges at that
information being nolle prossed. On September 14, 2014, Appellant was
sentenced to a term of 5 to 10 years of incarceration in the Third Case, to be
served consecutive to the term of incarceration imposed in the Firearm Case.
Appellant did not file a direct appeal from that judgment of sentence.



                                    -5-
J-S41043-19


      On September 24, 2015, Appellant timely filed pro se a PCRA petition

in the Third Case. On December 8, 2015, Appellant timely filed pro se a

PCRA petition in the Drug Case. On January 27, 2016, Appellant timely filed

pro se a PCRA petition in the Firearm Case. On April 21, 2017, Attorney

Richard Robinson was appointed as counsel for Appellant for all three cases

and filed an amended PCRA petition. Appellant claimed, inter alia, that the

sentencing court imposed illegal sentences and his trial attorneys rendered

ineffective assistance for failing to (1) file a motion to dismiss the Drug Case

and Firearm Case pursuant to Pa.R.Crim.P. 544; (2) convey a global plea

offer of 5 to 10 years of incarceration for the Drug Case and Firearm Case;

(3) file a motion to suppress based on a violation of the knock and announce

rule in the Drug Case and Firearm Case; (4) have the firearm tested for

DNA/fingerprints in the Firearm Case; and (5) withdraw from representation

due to a conflict of interest in the Drug Case.

      On July 24, 2017, a single PCRA hearing was held with respect to all

three lower court dockets. The PCRA court heard testimony from Appellant;

Gordon; Attorney Ronald Jackson, who represented Gordon; Attorney Ronald

Gross, who represented Appellant on the Drug Case through trial and on the

Firearm Case prior to severance; and Attorney George Margetas, who

represented Appellant on the Drug Case on appeal, on the Firearm Case

post-severance, and on the Third Case. At the end of the hearing, the PCRA




                                     -6-
J-S41043-19


court permitted both Appellant and the Commonwealth to file supplemental

memoranda.

        On August 1, 2018, a second hearing was held. In the Drug Case, the

PCRA court vacated Appellant’s sentence of 5 to 10 years of incarceration for

PWID and resentenced Appellant to 3½ to 7 years of incarceration.5 N.T.,

8/1/2018, at 3, 5-6. In the Firearm Case, the PCRA court granted Appellant’s

request for time credit. Id. at 3, 6-7. Thereafter, crediting the testimony of

Attorneys Gross and Margetas, the PCRA court dismissed Appellant’s

remaining PCRA claims. Id. at 7; PCRA Court Order and Opinion, 8/6/2018.6

        On August 27, 2018, Appellant filed three notices of appeal, each

listing all three docket numbers.7 On September 6, 2018, this Court sua


5 All parties agreed Appellant’s mandatory minimum sentence of 5 to 10
years in the Drug Case for PWID, based on 42 Pa.C.S. § 9712.1, was illegal
in light of Alleyne v. United States, 570 U.S. 99 (2013).

6   Though dated August 1, 2018, the order was docketed on August 6, 2018.

7 When Appellant filed his notice of appeal, it was not yet the practice of this
Court to issue rule-to-show-cause orders for potential non-compliance with
Pa.R.A.P. 341 and Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018)
(holding that notices of appeal filed after June 1, 2018 must be quashed if
the appellant fails to file separate notices of appeal from a single order
resolving issues arising on more than one lower court docket). Thus, none
was filed and the parties have not addressed the issue on their own
initiative. Nonetheless, we must address sua sponte this Court’s jurisdiction
pursuant to Walker.

      A notice of appeal appears in each docket below for the three cases.
Each notice of appeal bears a reference to all three docket numbers, and is
identical except for different timestamps. Upon their filing below, the notices
(Footnote Continued Next Page)


                                     -7-
J-S41043-19


sponte consolidated these cases. On October 4, 2018, this Court granted

Appellant’s request to discontinue the appeal in the Third Case. Thereafter,

Appellant and the PCRA court complied with Pa.R.A.P. 1925.

      On appeal, Appellant argues the PCRA court erred in dismissing his

four claims of ineffective assistance of counsel in the Drug Case and four

claims of ineffective assistance of counsel in the Firearm Case,8 and for not

imposing a new fine in the Drug Case at resentencing. Appellant’s Brief at 4.

(Footnote Continued)   _______________________



of appeal were forwarded to this Court and assigned individual docket
numbers (1427 WDA 2018 (Drug Case), 1428 WDA 2018 (Third Case), and
1429 WDA 2018 (Firearm Case)). Although the notices of appeal are copies
of each other, each bears an independent time stamp. Based on the record
before us, we conclude Appellant complied with the mandates of Walker by
filing three notices of appeal from three lower court docket numbers. See
Commonwealth v. Johnson, 236 A.3d 1141, 1148 (Pa. Super. 2020) (en
banc) (holding “[t]he fact that each notice of appeal listed [multiple] docket
numbers does not invalidate [the] notices of appeal”); id. at 1148 n.9
(distinguishing the quashal in Commonwealth v. Creese, 216 A.3d 1142
(Pa. Super. 2019), because “Creese’s attorney admitted to only filing one
notice of appeal in violation of Walker, and the clerk”). Accordingly, we do
not quash these appeals.

8  Specifically, Appellant claims that counsel was ineffective for (1) failing to
file a motion to dismiss pursuant to Pa.R.Crim.P. 544 in both the Drug Case
and the Firearm Case; (2) failing to convey a global plea offer in both the
Drug Case and the Firearm Case; (3) failing to file a suppression motion in
both the Drug Case and the Firearm Case; (4) failing to have the firearm
tested for DNA/fingerprints in the Firearm Case; and (5) representing
Appellant despite a conflict of interest in the Drug Case. See Appellant’s
Brief at 4. Although Appellant raises eight claims pertaining to ineffective
assistance of counsel in his statement of questions, we address them
together, as outlined herein, because the claims are interrelated, Appellant
incorporates the same arguments for claims spanning both cases, and for
ease of disposition.



                                                 -8-
J-S41043-19


      We begin with our standard of review.

             This Court analyzes PCRA appeals in the light most
      favorable to the prevailing party at the PCRA level. Our review is
      limited to the findings of the PCRA court and the evidence of
      record and we do not disturb a PCRA court’s ruling if it is
      supported by evidence of record and is free of legal error.
      Similarly, we grant great deference to the factual findings of the
      PCRA court and will not disturb those findings unless they have
      no support in the record. However, we afford no such deference
      to its legal conclusions. Where the petitioner raises questions of
      law, our standard of review is de novo and our scope of review is
      plenary. Finally, we may affirm a PCRA court’s decision on any
      grounds if the record supports it.

Commonwealth v. Benner, 147 A.3d 915, 919 (Pa. Super. 2016) (quoting

Commonwealth v. Perry, 128 A.3d 1285, 1289 (Pa. Super. 2015)).

      Because most of Appellant’s claims challenge the effectiveness of trial

counsel, we also consider the following.

      The law presumes counsel has rendered effective assistance. In
      general, to prevail on a claim of ineffective assistance of counsel,
      a petitioner must show, by a preponderance of the evidence,
      ineffective assistance of counsel which, in the circumstances of
      the particular case, so undermined the truth-determining
      process that no reliable adjudication of guilt or innocence could
      have taken place. The petitioner must demonstrate: (1) the
      underlying claim has arguable merit; (2) counsel lacked a
      reasonable strategic basis for his action or inaction; and (3) but
      for the errors and omissions of counsel, there is a reasonable
      probability that the outcome of the proceedings would have been
      different. The petitioner bears the burden of proving all three
      prongs of the test.

Commonwealth v. Postie, 200 A.3d 1015, 1022-23 (Pa. Super. 2018) (en

banc) (citations, footnote, and quotation marks omitted). “A failure to satisfy

any prong of the ineffectiveness test requires rejection of the claim of



                                     -9-
J-S41043-19


ineffectiveness.” Commonwealth v. Daniels, 963 A.2d 409, 419 (Pa.

2009).

                      Ineffective Assistance of Counsel:
              Motion to Dismiss in Drug Case and Firearm Case

      Appellant first argues that the PCRA court erred in dismissing his

claims that counsel was ineffective in the Drug Case and the Firearm Case

for failing to file a motion to dismiss pursuant to Pa.R.Crim.P. 544. See

Appellant’s Brief at 10, 15. Despite this claim, the record reveals, as detailed

hereinabove, that counsel filed a motion to dismiss on the basis of

Pa.R.Crim.P. 544 prior to the cases being severed, that the trial court denied

that motion after a hearing, and that this Court affirmed the denial of that

motion.9 It is beyond question that counsel cannot render ineffective

assistance for failing to do something that counsel, in fact, did. Accordingly,

the PCRA court did not err in dismissing these claims.

                     Ineffective Assistance of Counsel:
              Global Plea Offer in Drug Case and Firearm Case

      Next, Appellant argues that counsel rendered ineffective assistance by

failing to communicate a global plea offer of five to ten years of incarceration

9  Specifically, we held that Appellant’s concession that the evidence was
sufficient to establish a prima facie case foreclosed any argument that the
trial court’s denial of the motion to dismiss was an abuse of discretion. We
also noted “Appellant should have sought permission to take an immediate
appeal pursuant to 42 Pa.C.S. § 702(b) to properly contest the denial of his
request for habeas corpus relief.” Gordon, 116 A.3d 679 (unpublished
memorandum at 15 n.4), citing Commonwealth v. Bibbs, 970 A.2d 440,
452 (Pa. Super. 2009).



                                     - 10 -
J-S41043-19


for the Drug Case and Firearm Case because he would have accepted such

an offer. Appellant’s Brief at 10, 16.

      In dismissing these claims, the PCRA court credited the testimony of

Attorneys Gross and Margetas, who “testified that the offer related to them

was for 10-20 years of incarceration and, additionally, both counsel agreed

that a 5-10 year offer from [the Commonwealth] would not have been

typical. [] They could not communicate an offer they did not receive.” PCRA

Court Opinion, 8/6/2018, at 4.

      At the PCRA hearing, Attorney Gross testified that Appellant would not

accept any offers for more than two years, and that the Commonwealth

offered a global plea offer of 10 to 20 years, or 5 to 10 years solely on the

Drug Case. N.T., 7/24/2017, at 74-75. Attorney Margetas confirmed that the

plea offer was for 10 to 20 years. Id. at 85. Contrarily, Appellant testified

that Attorney Gross misunderstood the offer because after Appellant was

convicted in the Drug Case the assistant district attorney stated that the

offer was 5 to 10 years for everything. Id. at 12-13. In response to

Appellant’s assertion, Attorney Gross maintained there was no way the

assistant district attorney made such an offer based on the Commonwealth’s

handling of the cases, and Attorney Margetas confirmed that assessment.

Id. at 75, 85-86.

      “A PCRA court’s credibility findings are to be accorded great deference.

Indeed,   where     the   record   supports   the   PCRA   court’s   credibility


                                     - 11 -
J-S41043-19


determinations, such determinations are binding on a reviewing court.”

Commonwealth v. Dennis, 17 A.3d 297, 305 (Pa. 2011) (citations

omitted). Upon review, we conclude that the PCRA court’s credibility

determinations are supported by the record. Accordingly, the PCRA court did

not err in dismissing these claims.

                      Ineffective Assistance of Counsel:
              Motion to Suppress in Drug Case and Firearm Case

      Appellant next argues that the PCRA court erred in dismissing his

claims that counsel was ineffective for failing to file a motion to suppress in

the Drug Case and Firearm Case based upon a violation of the knock and

announce rule. Appellant’s Brief at 11-12, 17.

      At the PCRA hearing, Gordon and Attorney Jackson testified that they

filed a motion to suppress the evidence obtained from the search of the

residence in her case based on the alleged violation of the knock and

announce rule, and that the trial court denied the motion. N.T., 7/24/2017,

at 62-63; 65-66. Based on that denial, Attorney Gross testified that he

believed pursuing the same type of suppression motion in Appellant’s case

would have been pointless. Id. at 71. In dismissing these claims, the PCRA

court concluded as follows.

      Attorney Gross’ actions did not lack a reasonable basis as he
      testified that [Appellant’s] co[-]defendant had already been
      unsuccessful in challenging the supposed violation of knock-and-
      announce, in challenging the warrant as deficient, and in
      challenging the search warrant as lacking probable cause. As the
      [c]ourt strives for consistency in rulings, Attorney Gross cannot


                                      - 12 -
J-S41043-19


      be found to have been ineffective for correctly gauging the
      futility of filing a frivolous motion. Attorney Gross’ actions were
      utterly prudent in this regard. And there was no prejudice where
      we have stated that success would not have ensued from filing
      the motions.

PCRA Court Opinion, 8/6/2018, at 6. Upon review, the PCRA court’s

credibility determinations and findings are supported by the record.

Accordingly, the PCRA court did not err in dismissing these claims.

     Ineffective Assistance of Counsel: Testing Firearm in Firearm Case

      Appellant next argues that the PCRA court erred in dismissing his claim

that Attorney Margetas rendered ineffective assistance in failing to test the

firearm for DNA or fingerprints. Appellant’s Brief at 8-10.

      At the PCRA hearing, Attorney Margetas testified that he did not test

the firearm for fingerprints or DNA because he is “a firm believer [] that less

is best, and if the Commonwealth didn’t do it and they are trying to prove

their case, it’s on them.” N.T., 7/24/2017, at 86. Thus, part of his trial

strategy   was   to   create   reasonable     doubt   by   showing    what   the

Commonwealth failed to do. Id. In dismissing this claim, the PCRA court

credited Attorney Margetas’ testimony, explaining as follows.

      Attorney Margetas’ chosen strategy, in a case of constructive
      possession, was to paint the authorities as inept for failing to do
      a thorough investigation – a perfectly reasonable strategy. The
      alternative strategy proffered was to do DNA and fingerprint
      testing to show that the gun was not [Appellant’s]. We fail to see
      how this provided an opportunity for success vastly improved
      from the strategy actually employed by [counsel]. Absence of
      [Appellant’s] DNA or fingerprints would have established that
      [Appellant’s] DNA and [f]ingerprints were absent and nothing


                                     - 13 -
J-S41043-19


      more. True, if another individual’s DNA or fingerprints were
      found on the gun then a jury would have, assuredly, been more
      likely to find [Appellant] not guilty. However, [Appellant] has not
      presented [any] DNA or fingerprint evidence related to the gun.
      Thus, we cannot presume that someone else’s DNA or
      fingerprints would have been found on the gun or that
      [Appellant’s] would not have been found there. With the
      evidence in hand, Attorney Margetas pursued a typical and
      effective strategy. Many juries have acquitted defendants where
      it seemed that investigators were sloppy or lazy. We see no
      greater chance of success in having applied for and then waited
      for the results of the gun to be tested. …

      … It was a constructive possession case and the jury believed
      that [Appellant] had the power and intent to control the firearm.
      A lack of DNA or fingerprints can be easily explained by luck
      and/or concealment. The jury still could have found that, under
      the circumstances presented to them, the firearm belonged to
      [Appellant]. Thus, [Appellant] has failed to satisfy two of the
      three prongs of the test for ineffectiveness and garners no relief
      as a result.

PCRA Court Opinion, 8/6/2018, at 7. Upon review, the record supports the

PCRA court’s findings, and we discern no error in the PCRA court’s dismissal

of this claim.

     Ineffective Assistance of Counsel: Conflict of Interest in Drug Case

      Appellant’s last claim of ineffective assistance of counsel concerns

Attorney Gross’ representation in the Drug Case despite a conflict of interest

due to having represented the CI previously. Appellant’s Brief at 16-17.

      At the PCRA hearing, Attorney Gross testified that he notified Appellant

when he learned of the potential conflict of interest. After discussing the

issue, Appellant “vehemently opposed” Attorney Gross withdrawing as

counsel and Appellant signed a waiver of conflict. N.T., 7/24/2017, at 73.


                                    - 14 -
J-S41043-19


Appellant acknowledged signing the waiver, but testified that he did not

understand the situation and only signed the waiver on the advice of

Attorney Gross. Id. at 49. In dismissing this claim, the PCRA court explained

as follows.

      The evidence adduced during the PCRA hearing showed that
      [Appellant] was aware during the course of his case that
      Attorney Gross had represented the CI. Attorney Gross discussed
      the risks of his continued representation of [Appellant] with
      [Appellant]. [Appellant] agreed to waive the conflict and did so
      in writing. Attorney Gross’ actions did not lack a reasonable basis
      as there was no alternative strategy with a greater chance of
      success. Attorney Gross did his duty and informed [Appellant] of
      the risks and [Appellant] waived the conflict. There was no
      prejudice to [Appellant] because the CI never even testified
      against [Appellant] and because we do not see how the outcome
      of the case would have been any different had there been a
      different counsel.

PCRA Court Opinion, 8/6/2018, at 4-5. Upon review, the record supports the

PCRA court’s findings and credibility determinations, and we discern no error

in the court’s decision to dismiss this claim.

                                 Imposition of Fine

      Finally, Appellant argues that “the previous maximum fine should also

have been vacated and a non-mandatory or no fine imposed” at his

resentencing in the Drug Case. Appellant’s Brief at 17.10 The PCRA court

expressed confusion regarding this claim in its Pa.R.A.P. 1925(a) opinion.


10 The Commonwealth agrees with Appellant that the PCRA court neither
imposed a new fine nor did the Commonwealth seek a new fine, and
therefore Appellant should not be liable for the fine imposed in the Drug
(Footnote Continued Next Page)


                                       - 15 -
J-S41043-19


      It is the understanding of this court that when a sentence is
      vacated then, at resentencing, the resentencing judge should
      start afresh. Thus, to our understanding, whatever mandatory
      fine that might have originally been imposed was vacated along
      with the rest of the mandatory minimum sentence as being
      odious to our common law per Alleyne, supra. As we did not
      impose a new fine and because the Commonwealth did not
      assert any right to one, we do not believe there is or can now be
      a fine imposed on [] Appellant in regards to the count in [the
      Drug Case] on which he was resentenced on August 1, 2018.

PCRA Court Opinion, 12/14/2018, at 4 (unnecessary capitalization and some

citations omitted).

      Our review of the record indicates that Appellant’s original mandatory

minimum sentence for PWID included a $10,000 fine. N.T., 11/1/2013, at

10; Sentencing Form, 12/6/2013, at 3-4. At resentencing, the PCRA court

vacated Appellant’s sentence for PWID in its entirety, and did not impose a

new fine. See Amended Sentencing Form, 8/8/2018 (listing amount of fines

and balance of fines as $0); N.T., 8/1/2018, at 5-6 (vacating 5 to 10 year

sentence and imposing new sentence of three and one half to seven years;

no mention of fines). Accordingly, because the record indicates that

Appellant’s original fine was vacated and no new fine was imposed, he has

already received the relief he requests.




(Footnote Continued)   _______________________



Case. Commonwealth’s Brief at 26. As discussed infra, no fine was imposed
at Appellant’s resentencing.



                                                 - 16 -
J-S41043-19


         Based on the foregoing, we conclude the PCRA court did not err in

dismissing Appellant’s PCRA petitions, and we affirm the order of the PCRA

court.

         Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/20/2020




                                    - 17 -